THE COURT.
Mandate to compel the Secretary of State to certify the petitioner as the duly nominated candidate of the Democratic party for the office of assemblyman for the nineteenth assembly district, and to place his name on the official ballot at the ensuing general election.
The petitioner was affiliated with the Democratic party and was a candidate for the office of assemblyman in said district at the recent primary election. Gardner Johnson was affiliated with the Republican party and was a candidate of that party for the same office. Mr. Johnson failed of nomination of his own party, but received the highest number *Page 790 
of votes on the Democratic ticket. On September 13th, the newly elected Democratic county central committee met, declared a vacancy to exist in the matter of the nomination of a Democratic candidate for said office, and selected the petitioner as such nominee. [1] The facts bring the case squarely within the holding of this court in the case of Norcop v. Jordan, (S.F. No. 14771) ante, p. 764 [17 P.2d 123], this day decided. On the authority of that case the peremptory writ is denied and the alternative writ is discharged.
Preston, J., dissented.